Morris, J.
The appellant in this appeal seeks a review of a judgment against him for attorney fees in the sum of $1,377. No findings of fact were made by the trial court, except in so far as the court incorporated in the judgment a general finding “that the allegations in the complaint are true; that all the charges made against the defendants are reasonable,” except one for $75, which is reduced to $25. To this judgment, general and special exceptions were taken, and the question now before us is the sufficiency of the evidence to sustain the judgment. Having read the evidence, we are of the opinion that the exception to its sufficiency is well taken, and that the fees allowed by the court are excessive.
Two of the cases in which a fee of $50 each was charged and allowed were cases in the justice court, one for wages and the other on an account, in both of which appellant was defendant. Another was for representing appellant in three criminal cases in the same court, in one of which appellant was charged with a nuisance for throwing a dead' horse into a river, appellant subsequently taking the horse from the river and burying it upon learning of his violation of the law. Fifty dollars was charged for appearing in this defense. The other two were also before the justice, in which appellant appeared as complaining witness in charges of assault and battery, having his tenant arrested in one case and the wife and daughter of the tenant in another. One hundred and fifty dollars was charged and allowed for appearing on behalf of the state in these two instances. In the *304nuisance case, appellant was convicted and appealed to the superior court, where he was acquitted, and was charged $150 in that court.
Respondent sat by the side of appellant while he was offering final proof on some land he had taken up, for which $50 was charged. He also appeared for appellant and filed a demurrer in an action brought by another attorney for the recovery of fees, for which he charged $75. This charge the court below reduced to $25. He brought an action in ejectment against a tenant, which had proceeded as far as making up the issues, when he withdrew, charging $375. Appellant had purchased a jack, and sought to obtain a reduction in the price to be paid on account of some alleged faults in the animal. Respondent was employed and wrote some letters and obtained a reduction in the price; how much we are unable to say. Respondent says he spent some time in this matter, but cannot say how many letters he wrote. Appellant says he wrote two. A charge of $75 was made for this service.
A general charge of $750 is made for advice during the years 1907, 1908, 1909, and part of 1910. Respondent is unable to give any definite testimony as to the character of this advice, further than to say that appellant kept running into his office and taking up his time with a lot of immaterial matters that he cannot now recall. To use his own language, these matters were “all myths and nothing to them,” and yet to strengthen his case he says he had to spend a great deal of his time in the supreme court library at Lewiston, Idaho, where he then resided, looking up the law on these myths. He also testified to spending much time and making extensive briefs in preparing for trial in the other cases referred to. From the nature of the legal questions involved in those matters, we fail to appreciate the necessity for extensive briefing.
It may be that there are cases triable before a justice of the peace where a fee of $50 would not be excessive, or rep*305resenting the complaining witness upon a charge of assault and battery in the same court might make a charge of $50 reasonable; but from what we can gather from the record as to the cases here involved, in that court the charges were excessive and exorbitant. Neither can we agree that to charge $375 to make up the issues in a simple ejectment suit is a reasonable fee. Nor to charge $75 for writing a few letters concerning the price of a jack. Nor $200 a year for general legal services, so mystical and indefinite that they cannot be itemized. Inasmuch as a new trial is to be ordered, we refrain from further comment upon the evidence, except to say that it does not sustain the judgment. Neither do we offer suggestion as to whether $420 which respondent admits receiving from appellant, is a sufficient recompense for his labors.
The judgment, being excessive and not sustained by the evidence, is reversed, and a new trial ordered.
Dunbar, C. J., Chadwick, Ellis, and Crow, JJ., concur.